                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DI STRICT OF N ORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4: 18-cv-96-BO

LORA L. SCHADE,                               )
                                              )
               Pl ai ntiff,                   )
                                              )
               V.                             )                      ORDER
                                              )
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
               Defendant.                     )


       This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

26, 29]. A hearing was held on these matters before the undersigned on February 4, 2020 at

Eli zabeth City, North Carolina. For the reasons di scussed below, pl aintiff s motion for judgment

on the pleadings [DE 26] is DENIED and defendant's motion [DE 29] is GRANTED.

                                        BACKGROUND

       Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the fi nal decision of

the Commi ssioner deny ing her claim for a period of disability and disability insurance benefits.

Plaintiff filed her application in March 2015 . After initial denials, plaintiff was given a hearing

before an Administrative Law Judge (ALJ) in March 20 17. The ALJ issued an unfav orable ruling,

finding plaintiff was not disabled. The ALJ's decision became the final decision of the

Commissioner when the Appeals Council denied plaintiffs request for review. Plaintiff then

sought review of the Commissioner's decision in this Court.

                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. § 405(g) this Court's review of the

Commissioner's decision is limited to determining whether the decision, as a whole, is supported
by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389,401 (197 1). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. " 42 U.S.C . § l 382c(a)(3)(A). The Act further provides that an

individual " shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy. " 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be fo llowed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404. l 520(a)( 4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20


                                                 2
C.F.R. Part 404, Subpart P, App. 1. If the claimant 's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

       Plaintiff argues the ALJ erred by (I) failing to perform a functional assessment of

plaintiffs neck, (2) violating Radford, (3) failing to adequately account for effects of plaintiffs

headaches, and (4) that the ALI' s appointment violated the Appointments Clause.

       The Court finds that the ALJ committed no reversible error and that the decision 1s

supported by substantial evidence. Regarding plaintiffs neck, the ALJ properly analyzed and

found that plaintiffs subjective complaints of functional limitations were not supported by the

record. On this issue, the ALJ properly considered the objective medical evidence and plaintiffs

conservative treatment. Craig v. Chater, 76 F.3d 585, 595 (4th Cir. 1996); Mickles v. Shala/a, 29

F.3d 918 , 929- 30. Additionally, _the ALJ did not violate Radford. The ALJ discussed Listing

1.04A, but more importantly, taking the opinion as a whole, the ALJ's reasons for finding that

Listing 1.04A was not met are clear- plaintiff could not establish the Listing ' s requirements of

motor loss with sensory or reflex loss .

       With respect to plaintiffs headaches, the ALJ explained that the headaches were treatable

with over-the-counter medications and did not cause weakness, memory loss, or confusion.

Finally, plaintiff failed to raise any challenge to the ALJ's appointment at any point in the


                                                  3
administrative proceedings. See United States v. L.A . Tucker Truck Lines, Inc., 344 U.S. 33, 38

(1952) (holding that parti es may not wait until they are in court to challenge agency appointments);

see also Elgin v. Dep 't of Treasury , 567 U.S . 1, 23 (20 12) (requiring plaintiff to exhaust her

constitutional claim before seeking review in federal court). Because plaintiff f~iled to timely raise

her Appointments Clause claim , it has been fo rfeited, and no remand is necessary on that basis.

       In sum, the ALJ committed no reversible error and remand is not appropriate. Plaintiffs

motion for judgment on the pleadings must be denied, and defendant's motion must be granted.

                                          CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court finds

that the decision as a whole is supported by substantial evidence and that the correct legal standard

was applied. Accordingly, pl aintiff s motion for judgment on the pleadings [DE 26] is DENIED

and defendant ' s motion for judgment on the pleadings [DE 29] is GRANTED. The decision of

the Commi ssioner is AFFIRMED.



SO ORDERED, this _ _        j__ day of February, 2020.

                                             ~~)J~
                                             T   RRENCEW.B0YLE
                                               CHIEF UNITED ST A TES D1SRICT JUDGE




                                                  4
